Filed:   March 9, 2011

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-1259
                       (5:07-cv-00028-gec)


EQUITY IN ATHLETICS, INCORPORATED,

               Plaintiff - Appellant,

          v.

DEPARTMENT   OF   EDUCATION;   ARNE   DUNCAN,  Secretary   of
Education, in his official and individual capacity; SANDRA
BATTLE, Acting Assistant Secretary for Civil Rights, in her
official and individual capacity; UNITED STATES OF AMERICA;
JAMES E. HARTMAN, Vice Rector, James Madison University, in
his official and individual capacity; JEFFREY T. BOURNE,
Athletics Director, James Madison University, in his
official and individual capacity; MARK T. BOWLES, Visitor,
James Madison University, in his official and individual
capacity;   JOSEPH   F.   DAMICO,   Visitor,  James   Madison
University, in his official and individual capacity; RONALD
C. DEVINE, Visitor, James Madison University, in his
official and individual capacity; LOIS J. FORBES, Visitor,
James Madison University, in her official and individual
capacity; CHARLES H. FOSTER, JR., Visitor, James Madison
University, in his official and individual capacity; JAMES
MADISON UNIVERSITY; STEPHEN R. LEEOLOU, Visitor, James
Madison University, in his official and individual capacity;
WHARTON B. RIVERS, JR., Visitor, James Madison University,
in his official and individual capacity; LARRY M. ROGERS,
Visitor, James Madison University, in his official and
individual capacity; LINWOOD H. ROSE, President, James
Madison University, in his official and individual capacity;
JUDITH STRICKLER, Visitor, James Madison University, in her
official and individual capacity; MEREDITH STROHM GUNTER,
Rector, James Madison University, in her official and
individual   capacity;   THE   VISITORS   OF  JAMES   MADISON
UNIVERSITY; JOHN DOES, −200, in their official and/or
                           1
individual capacity; JOHN DOE, Entities −200; VANESSA M.
                                           1
EVANS, Visitor, James Madison University, in her official
and individual capacity; JOSEPH K. FUNKHOUSER, II, Visitor,
James Madison University, in his official and individual
capacity; ELIZABETH V. LODAL, Visitor, James Madison
University, in her official and individual capacity; FRED D.
THOMPSON, JR., Visitor, James Madison University, in his
official and individual capacity,

                Defendants - Appellees.



                                   O R D E R


           The Court amends its opinion filed March 8, 2011, as

follows:

           On   page    15,    footnote        7        carry-over,     first   full

paragraph,   line   6   --   the   citation        to    Emergency     Coalition   to

Defend   Educational    Travel     v.   U.S.       Dept.    of   the   Treasury    is

corrected to read “545 F.3d 4, 11.”

           On page 25, footnote 12, line 5 – a pincite “10-15” is

inserted in the citation to Hans v. Louisiana.



                                            For the Court – By Direction


                                                        /s/ Patricia S. Connor
                                                                  Clerk




                                        2
                         PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


EQUITY IN ATHLETICS,                     
INCORPORATED,
                  Plaintiff-Appellant,
                  v.
DEPARTMENT OF EDUCATION; ARNE
DUNCAN, Secretary of Education,
in his official and individual
capacity; SANDRA BATTLE, Acting
Assistant Secretary for Civil
Rights, in her official and
individual capacity; UNITED STATES
OF AMERICA; JAMES E. HARTMAN,
Vice Rector, James Madison
University, in his official and
individual capacity; JEFFREY T.             No. 10-1259
BOURNE, Athletics Director, James
Madison University, in his official
and individual capacity; MARK T.
BOWLES, Visitor, James Madison
University, in his official and
individual capacity; JOSEPH F.
DAMICO, Visitor, James Madison
University, in his official and
individual capacity; RONALD C.
DEVINE, Visitor, James Madison
University, in his official and
individual capacity; LOIS J.
FORBES, Visitor, James Madison
University, in her official and
individual capacity;
                                         
2      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION


CHARLES H. FOSTER, JR., Visitor,      
James Madison University, in his
official and individual capacity;
JAMES MADISON UNIVERSITY;
STEPHEN R. LEEOLOU, Visitor,
James Madison University, in his
official and individual capacity;
WHARTON B. RIVERS, JR., Visitor,
James Madison University, in his
official and individual capacity;
LARRY M. ROGERS, Visitor, James
Madison University, in his official
and individual capacity; LINWOOD
H. ROSE, President, James
Madison University, in his official   
and individual capacity; JUDITH
STRICKLER, Visitor, James Madison
University, in her official and
individual capacity; MEREDITH
STROHM GUNTER, Rector, James
Madison University, in her official
and individual capacity; THE
VISITORS OF JAMES MADISON
UNIVERSITY; JOHN DOES, 1-200, in
their official and/or individual
capacity; JOHN DOE, Entities
1-200; VANESSA M. EVANS, Visitor,
James Madison University, in her
official and individual capacity;
                                      
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION      3


JOSEPH K. FUNKHOUSER, II, Visitor,    
James Madison University, in his
official and individual capacity;
ELIZABETH V. LODAL, Visitor,
                                      
James Madison University, in her
official and individual capacity;
FRED D. THOMPSON, JR., Visitor,
James Madison University, in his
official and individual capacity,
              Defendants-Appellees.
                                      
        Appeal from the United States District Court
   for the Western District of Virginia, at Harrisonburg.
              Glen E. Conrad, District Judge.
                   (5:07-cv-00028-gec)

                Argued: December 7, 2010

                  Decided: March 8, 2011

 Before GREGORY, DAVIS, and WYNN, Circuit Judges.



Affirmed by published opinion. Judge Davis wrote the opin-
ion, in which Judge Gregory and Judge Wynn joined.


                        COUNSEL

ARGUED: Lawrence John Joseph, Washington, D.C., for
Appellant. Thomas Mark Bondy, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; William
Eugene Thro, CHRISTOPHER NEWPORT UNIVERSITY,
Newport News, Virginia, for Appellees. ON BRIEF: Douglas
4      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
G. Schneebeck, MODRALL SPERLING, Albuquerque, New
Mexico, for Appellant. Tony West, Assistant Attorney Gen-
eral, Timothy J. Heaphy, United States Attorney, Barbara C.
Biddle, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Federal Appellees. Kenneth T. Cucci-
nelli, II, Attorney General of Virginia, E. Duncan Getchell,
Jr., State Solicitor General, Stephen R. McCullough, Senior
Appellate Counsel, Charles E. James, Jr., Chief Deputy Attor-
ney General, John F. Knight, University Counsel, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for
James Madison University Appellees.


                          OPINION

DAVIS, Circuit Judge:

   More than thirty years after Congress enacted a mandate
for equal opportunity between the sexes in college athletics,
this case reminds us that the realization of that congressional
goal continues to pose myriad challenges to our nation’s col-
leges and universities. Plaintiff-Appellant Equity in Athletics,
Inc. (EIA), a membership organization comprised of student-
athletes, coaches, parents, alumni, and fans, is a not-for-profit
Virginia nonstock corporation. In this lawsuit seeking declara-
tory and injunctive relief, EIA challenges the Department of
Education’s (DOE) interpretative guidelines implementing the
equal opportunity mandate of Title IX of the Education
Amendments of 1972, Pub. L. 92-318, 86 Stat. 373, 20 U.S.C.
§§ 1681-88 (Title IX). EIA alleges that the guidelines violate
Title IX, the U.S. Constitution, and the Administrative Proce-
dure Act (APA), 5 U.S.C. § § 551 et seq. EIA also seeks relief
against James Madison University (JMU), challenging JMU’s
2006 decision to eliminate ten of the university’s varsity ath-
letic teams (seven men’s teams and three women’s teams), on
the grounds that the elimination of those teams violates Title
IX, the U.S. Constitution, and Virginia law. The district court
         EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION                    5
granted defendants’ motion to dismiss and dismissed the case;
EIA has noted a timely appeal. For the reasons that follow, we
affirm the judgment of the district court.

                                      I.

   We begin with a brief review of the statutory and regula-
tory background relevant to this case.

   In 1972, Congress enacted Title IX, which provides in part
that "[n]o person in the United States shall, on the basis of
sex, be excluded from participation in, be denied the benefits
of, or be subjected to discrimination under any education pro-
gram or activity receiving Federal financial assistance." 20
U.S.C. § 1681. Title IX did not specifically address its appli-
cation to athletics, and in 1974, Congress enacted the Javits
Amendment, which directed the Secretary of Health, Educa-
tion, and Welfare ("HEW") to "prepare and publish . . . pro-
posed regulations which shall include with respect to
intercollegiate athletic activities reasonable provisions consid-
ering the nature of particular sports." Education Amendments
of 1974, Pub. L. No. 93-380, § 844 (1974) (Javits Amend-
ment).

   On June 20, 1974, HEW published its proposed regulations
implementing Title IX, containing provisions that addressed
the statute’s application to athletic programs. 39 Fed. Reg.
22,227, 22,236 (June 20, 1974). HEW followed notice and
comment rulemaking procedures, and President Ford
approved the final regulations, as required by Title IX, 20
U.S.C. § 1682.1 Effective July 21, 1975, the regulations pro-
  1
    The relevant portion of the provision reads: "Each Federal department
and agency which is empowered to extend Federal financial assistance to
any education program or activity . . . is authorized and directed to effectu-
ate the provisions of section 1681 of this title with respect to such program
or activity by issuing rules, regulations, or orders of general applicability
which shall be consistent with achievement of the objectives of the statute
authorizing the financial assistance in connection with which the action is
taken. No such rule, regulation, or order shall become effective unless and
until approved by the President." 20 U.S.C. § 1682.
6      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
vided in part that "[a] recipient which operates or sponsors
interscholastic, intercollegiate, club or intramural athletics
shall provide equal athletic opportunity for members of both
sexes." 45 C.F.R. § 86.41(c). One of the ten factors used to
determine equality of opportunity is "[w]hether the selection
of sports and levels of competition effectively accommodate
the interests and abilities of members of both sexes." Id.

   In December 1978, HEW issued a Proposed Policy Inter-
pretation to provide further guidance for the 1975 regulations.
43 Fed. Reg. 58,070 (Dec. 11, 1978). After receiving numer-
ous comments in response to its proposed interpretation,
HEW issued a Final Policy Interpretation in December 1979.
44 Fed. Reg. 71,413 (Dec. 11, 1979). The Policy Interpreta-
tion aimed to supply guidance to educational institutions to
"effectively accommodat[e] the interests and abilities of male
and female athletes" and provided that compliance would be
assessed "in any one of the following ways":

       (1) Whether intercollegiate level participation
    opportunities for male and female students are pro-
    vided in numbers substantially proportionate to their
    respective enrollments; or

       (2) Where the members of one sex have been and
    are underrepresented among intercollegiate athletes,
    whether the institution can show a history and con-
    tinuing practice of program expansion which is
    demonstrably responsive to the developing interest
    and abilities of the members of that sex; or

       (3) Where the members of one sex are underrepre-
    sented among intercollegiate athletes and the institu-
    tion cannot show a continuing practice of program
    expansion such as that cited above, whether it can be
    demonstrated that the interests and abilities of the
    members of that sex have been fully and effectively
    accommodated by the present program.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION       7
Id. at 71,418. This provision has come to be known as the
"Three-Part Test," and its first prong is at the heart of EIA’s
claims in this case against DOE and JMU.

   In 1979, Congress split HEW into the Department of
Health and Human Services and the Department of Education.
See Department of Education Organization Act, 20 U.S.C.
§ § 3401-3510, Pub. L. 96-88 (1979). As part of that reorgani-
zation, HEW’s functions with respect to educational programs
were transferred to the Department of Education. 20 U.S.C.
§ 3441(a)(3) (transferring to DOE all functions of HEW’s
Office of Civil Rights, "which relate to functions transferred
by this section"); see also N. Haven Bd. of Educ. v. Bell, 456
U.S. 512, 517 n.4 (1982) ("HEW’s functions under Title IX
were transferred . . . to the Department of Education.");
McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck,
370 F.3d 275, 287 (2d Cir. 2004) (noting that "we treat [DOE]
as the administrative agency charged with administering Title
IX").

   In 1996, after soliciting public comments on its proposal,
DOE issued a clarification to the 1979 Policy Interpretation.
The clarification provided that institutions need only comply
with one part of the Three-Part Test and enumerated factors
that would guide DOE’s analysis of compliance under each
part. Clarification of Intercollegiate Athletics Policy Guid-
ance: The Three-Part Test (Jan. 16, 1996), transmitted by Let-
ter from Norma V. Cantu, Assistant Secretary for Civil
Rights, Department of Education ("1996 Clarification"),
reprinted in J.A. 407-23 (guidelines provide "three individual
avenues to choose from" in order to comply).

   In 2003, DOE issued a Further Clarification, which reiter-
ated that the 1979 Policy Interpretation did not mandate
reductions to men’s teams and noted that DOE disfavored the
elimination of teams as a means of compliance. Further Clar-
ification of Intercollegiate Athletics Policy Guidance Regard-
ing Title IX Compliance (July 11, 2003), transmitted by Letter
8       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
from Gerald Reynolds, Assistant Secretary for Civil Rights,
Department of Education ("2003 Further Clarification"),
reprinted in J.A. 424-26.

   In 2005, DOE issued an Additional Clarification, empha-
sizing that institutions could demonstrate compliance under
any prong of the Three-Part Test. See Additional Clarification
of Intercollegiate Athletics Policy Three-Part Test–Part Three
(March 17, 2005), transmitted by Letter from James F. Man-
ning, Delegated Authority of Assistant Secretary for Civil
Rights, Department of Education ("2005 Additional Clarifica-
tion"), reprinted in J.A. 427-42. While attempting to delineate
institutions’ obligations under Title IX, these clarifications
have emphasized that DOE intended to provide schools with
flexibility in selecting methods of achieving compliance.

                                  II.

   The parties here agree that the cardinal facts giving rise to
this litigation are essentially undisputed. On September 29,
2006, JMU announced its plan to eliminate seven men’s and
three women’s athletic teams in order to bring its intercolle-
giate athletic program into compliance with Title IX.2 In a
press release issued following its decision, JMU noted that, as
of the 2006 fall semester, although women represented 61%
of the undergraduate student body, they constituted only
50.7% of the varsity intercollegiate athletes. The press release
went on to announce that the proposed cuts would yield a
female athletic participation rate of 61%, a figure that would
align more closely with female student enrollment.

  In explaining its decision to eliminate the designated teams,
JMU stated that "[a]lternatives were proposed, considered,
and analyzed to deal with the need to come into compliance
with Title IX," but ultimately, "the university was left with the
    2
   JMU is a state-sponsored university in Virginia that has received and
continues to receive federal funds.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION       9
need to comply with the proportionality prong [of the Three-
Part Test]." J.A. 344. The university found that compliance
under either of the two other prongs of the Three-Part Test
was untenable. With respect to the second prong of the Test,
JMU determined that it could not demonstrate a history or
continuing pattern of program expansion to accommodate the
needs of the under-represented sex, having added only one
women’s sport since 1990. JMU also found it could not com-
ply with the third prong of accommodating unmet student
interest, as "[a]ny solution that would require the addition of
sports beyond the current 28 teams was deemed unaccept-
able." J.A. 344. As the university explained, "The primary
reason for the decision was to bring JMU into compliance
with the law." J.A. 344. The proposed team eliminations took
effect on July 1, 2007.

   Meanwhile, opponents of JMU’s decision incorporated EIA
on February 5, 2007 in order to challenge JMU’s proposed
cuts. On March 19, 2007, EIA filed this action against DOE,
the Secretary of Education, the Assistant Secretary for Civil
Rights, and the United States ("federal defendants"), challeng-
ing Title IX’s interpretive guidelines. In particular, EIA
asserted that DOE’s 1979 Policy Interpretation, i.e., the
Three-Part Test, and its subsequent Policy Clarifications vio-
lated Title IX, the U.S. Constitution, and the APA. At about
the time it filed suit against the federal defendants, EIA
requested that JMU defer its proposed elimination of the ten
teams and, when JMU refused, EIA amended its complaint to
join JMU and numerous JMU officials as defendants. EIA’s
complaint sought declaratory and injunctive relief that would
invalidate the allegedly unlawful guidelines and forestall
JMU’s proposed team eliminations. In the alternative, EIA
sought damages under Title IX to compel JMU to equalize
scholarship payments to student-athletes affected by the
alleged scholarship gap created by JMU’s decision to elimi-
nate teams.
10      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
   On June 15, 2007, EIA filed a motion for a preliminary
injunction to prevent JMU from going forward with its plan
to cut the athletic teams slated for elimination. The district
court denied the motion for preliminary injunction, Equity in
Athletics, Inc. v. United States Department of Education, 504
F. Supp. 2d 88 (W.D. Va. 2007), and we affirmed the district
court, 291 Fed. Appx. 517 (4th Cir. 2008) (unpublished), cert.
denied, 129 S. Ct. 1613 (2009). Following the appeal of the
denial of its motion for a preliminary injunction, EIA filed a
second amended complaint, and the parties filed dispositive
motions. On December 30, 2009, the district court granted the
defendants’ motions to dismiss and entered final judgment.
Equity in Athletics, Inc. v. Dep’t of Educ., 675 F. Supp. 2d
660 (W.D. Va. 2009) (the "District Court Opinion"). EIA
brought this timely appeal. We review a district court’s grant
of a motion to dismiss de novo.3 Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009).

                                   III.

   We first address the issue of standing, which is indispens-
able to a federal court’s exercise of jurisdiction. The federal
defendants challenge EIA’s standing to bring this suit, argu-
ing that the underlying injury of which it complains could be
redressed only by the university. JMU, on the other hand,
contends that EIA’s membership does not include female ath-
letes on existing teams; it thus argues that EIA lacks standing
to challenge the university’s scholarship allocation. JMU does
not contest EIA’s standing with respect to its other claims.
  3
    The district court had before it EIA’s motion for summary judgment
under Fed. R. Civ. P. 56 and the defendants’ motions to dismiss for failure
to state a claim under Fed. R. Civ. P. 12(b)(6). The district court granted
the defendants’ motions and denied EIA’s motion, but it effectively
treated all the motions as motions for summary judgment without objec-
tion from any of the parties. We discern no disputes of material fact, and
no party raises any issues with respect to the content of the record before
us.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION        11
   Where, as here, the plaintiff is an organization bringing suit
on behalf of its members, it must satisfy three requirements
to secure organizational standing: (1) that its members would
have standing to sue as individuals; (2) that the interests it
seeks to protect are germane to the organization’s purpose;
and (3) that the suit does not require the participation of indi-
vidual members. Hunt v. Washington State Apple Advertising
Comm’n, 432 U.S. 333, 343 (1977). Individual members of
the organization must be able to show that (1) they suffered
an actual or threatened injury that is concrete, particularized,
and not conjectural; (2) the injury is fairly traceable to the
challenged conduct; and (3) the injury is likely to be redressed
by a favorable decision. Lujan v. Defenders of Wildlife, 504
U.S. 555, 560-61 (1992); Miller v. Brown, 462 F.3d 312, 316
(4th Cir. 2006). This court assumes the merits of a dispute
will be resolved in favor of the party invoking our jurisdiction
in assessing standing and, at the pleading stage, "presumes
that general allegations embrace those specific facts that are
necessary to support the claim." Lujan v. National Wildlife
Federation, 497 U.S. 871, 889 (1990); see also Parker v. Dis-
trict of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007), aff’d
by District of Columbia v. Heller, 554 U.S. 570 (2008) ("The
Supreme Court has made clear that when considering whether
a plaintiff has Article III standing, a federal court must
assume arguendo the merits of his or her legal claim.").
Nonetheless, the Court has clarified that "pleadings must be
something more than an ingenious academic exercise in the
conceivable." U.S. v. Students Challenging Regulatory
Agency Procedures (SCRAP), 412 U.S. 669, 688 (1973).

   We find that EIA meets the requirements for organizational
standing as to its claims against DOE and JMU. It appears
uncontested that the interests EIA seeks to protect are ger-
mane to its purpose, given that EIA claims it acts to preserve
broad-based athletic participation at JMU and other universi-
ties by seeking judicial invalidation of DOE’s Three-Part
Test. Further, its suit does not require the participation of its
individual members, as EIA seeks declaratory and injunctive
12      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
relief against DOE’s interpretations and JMU’s actions predi-
cated thereunder.4 See Hunt, 432 U.S. at 343. Finally, EIA has
made a sufficient showing that individual members meet the
constitutional standing requirements of injury, causation, and
redressability, as set forth in Defenders of Wildlife, 504 U.S.
at 560-61.

   With regard to injury, the record supports EIA’s allegations
that its members include current JMU students who were on
the teams eliminated in 20075 as well as female athletes on
continuing teams.6 Moreover, EIA claims that its membership
base is broader than students and includes coaches, alumni,
and fans who assert that their injuries are manifested in denial
not only of participation opportunities for athletes, but also of
economic and associational opportunities. Because EIA can
demonstrate that it has members that were directly affected by
JMU’s decision to eliminate teams to comply with prong one
of the DOE’s Three-Part Test, it has sufficiently stated an
injury-in-fact. See McCormick, 370 F.3d at 285 (concluding
the jurisdictional requirements were met because student ath-
  4
     To the extent that EIA seeks to equalize female athletic scholarship
allocations, EIA has provided affidavits by members assigning their
claims to EIA. The Supreme Court has permitted organizational standing
for assigned damages claims. Sprint Communications Co., L.P. v. APCC
Services, Inc., 554 U.S. 269, 288 (2008).
   5
     At oral argument, counsel for JMU conceded that several EIA mem-
bers who were athletes on teams eliminated in 2007 remain enrolled at
JMU for the 2010-11 academic year.
   6
     The district court addressed standing only with respect to EIA’s claim
regarding the allocation of female athletic scholarships. The court below
concluded that EIA lacked standing to pursue this claim against JMU
because it found "absolutely no indication . . . that EIA’s members include
female athletes on JMU’s existing teams. . . ." District Court Opinion, 675
F. Supp. 2d at 684. The district court appears to be mistaken in its review
of the record. The record includes affidavits from female athletes on exist-
ing teams that would have been affected by scholarship allocation. The
affidavit of counsel for EIA states that these individuals are EIA members,
though the students’ affidavits are silent on this point. J.A. 454.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION       13
lete plaintiffs had not yet graduated and could benefit from
the injunctive relief sought).

   Similarly, we find that EIA has set forth allegations suffi-
cient to support causation and redressability for standing pur-
poses as to its claims against both DOE and JMU. EIA has
shown that the injuries suffered by its members were fairly
traceable to JMU’s decision to eliminate teams, a decision
JMU insists it made as part of an effort to comply with prong
one of the DOE’s Three-Part Test and its Title IX obligations.
EIA contends that DOE’s Three-Part Test caused injury to
EIA members by inducing educational institutions, including
JMU, to achieve proportionality by cutting and capping men’s
athletic teams. As JMU explained, having found compliance
under the other two prongs untenable, "the university was left
with the need to comply with the proportionality prong [of the
Three-Part Test]." J.A. 344. EIA seeks redress for its mem-
bers’ injuries in the form of a declaration that the Three-Part
Test is both substantively and procedurally invalid and an
injunction to prevent JMU from maintaining the elimination
of athletic teams in reliance on DOE’s current interpretations
of Title IX. Invalidating the Three-Part Test, EIA alleges, will
redress its members’ injuries by "restoring the 1975 regula-
tory standard, under which schools must provide opportunity
(or ration scarcity) based on relative interest [rather than on
substantial proportionality]." J.A. 257. Though such an out-
come would not necessarily guarantee the restoration of the
teams that JMU chose to eliminate, no explicit guarantee of
redress to a plaintiff is required to demonstrate a plaintiff’s
standing.

   For example, in National Parks Conservation Ass’n v.
Manson, the D.C. Circuit found that the plaintiff organization
had shown redressability where, "although a federal district
court ruling in favor of National Parks would not directly
determine whether the Roundup Plant will get its permit, the
effect of such a ruling would not be far removed." 414 F.3d
1, 6 (D.C. Cir. 2005). The court there found it sufficient that
14      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
the court’s decision would "significantly affect" plaintiff’s
injuries. Id. at 7; see also Massachusetts v. Envtl. Prot.
Agency, 549 U.S. 497, 526 (2007) (finding the redressability
requirement met where the court’s decision would reduce "to
some extent" plaintiffs’ risk of additional injury); Utah v.
Evans, 536 U.S. 452, 464 (2002) (noting that "a significant
increase in the likelihood that the plaintiff would obtain relief
that directly redresses the injury suffered" suffices to show
standing); Florida Audubon Soc. v. Bentsen, 94 F.3d 658,
663-64 (D.C. Cir. 1996) ("Redressability examines whether
the relief sought . . . will likely alleviate the particularized
injury alleged by the plaintiff.") (emphasis added).

   Here, JMU announced that it was relying on the proportion-
ality prong of the Three-Part Test in making the cuts; accord-
ingly, a declaration invalidating the Three-Part Test would
likely significantly affect JMU’s decision. More importantly,
JMU would be bound by the decision of this court. This is not
a case of injury resulting "from the independent action of
some third party not before the court," Simon v. Eastern Ken-
tucky Welfare Rights Organization, 426 U.S. 26, 42 (1976).
Rather, the regulated party here is also a party to the case,
and, as such, will be bound by this court’s determination of
the validity of the agency’s interpretations as well as the
necessity for the school’s actions to comply with such interpreta-
tions.7 In light of JMU’s reliance on prong one of the DOE’s
   7
     In this regard, this case differs from similar cases decided by the D.C.
Circuit, in which a plaintiff organization sued the Department of Educa-
tion, challenging the Title IX interpretations as substantively and proce-
durally flawed. National Wrestling Coaches Ass’n v. Dep’t of Educ., 366
F.3d 930 (D.C. Cir. 2004) (hereinafter "NWCA"). The court there found
that the plaintiffs lacked standing to sue DOE because their injuries were
not redressable in a suit against DOE alone, but noted that they might be
redressable in a suit against the universities. Id. at 936-37; see also Col-
lege Sports Council v. Dep’t of Educ., 465 F.3d 20, 22 (D.C. Cir. 2006)
(dismissing on standing grounds), cert. denied, 552 U.S. 821 (2007). Here,
EIA has sued both DOE and the university. As such, the redressability
concerns expressed by the D.C. Circuit in NWCA do not appear. At oral
         EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION                   15
Three-Part Test and the fact that JMU is a party to this action,
we find that EIA has made a sufficient showing to demon-
strate standing against both DOE and JMU.

                                    IV.

   We next consider the merits of EIA’s claims. EIA contends
that the Three-Part Test is rendered substantively infirm by its
alleged purposes and effects: "unlawfully establish[ing] a
disparate-impact standard" and "unlawfully authoriz[ing]
intentional discrimination." J.A. 286.8 However, because nei-
ther of these contentions has merit, the district court properly
granted defendants’ motion to dismiss EIA’s substantive chal-
lenge to the regulations.

                                 Title IX

  Under the Three-Part Test, the first benchmark used to
assess whether an educational institution is "effectively
accommodat[ing] the interests and abilities of members of

argument, counsel for DOE conceded that the redressability issue that had
existed in earlier cases against DOE alone was not present here because
EIA had sued both DOE and JMU.
   Moreover, there is no indication in this case that JMU would have taken
the very same action to eliminate specific teams (or that it will maintain the
specific eliminations) if the federal regulatory regime EIA attacks here were
invalidated. This circumstance further distinguishes this case from NWCA.
See Emergency Coalition to Defend Educational Travel v. U.S. Dept. of the
Treasury, 545 F.3d 4, 11 (D.C.Cir. 2008) (distinguishing NWCA by noting
that, "[T]here was reason to believe that universities might well
independently implement the Title IX policy of equalizing male and female
athletic resources by eliminating or restricting wrestling teams of their own
accord, even if the court held that the government regulations at issue were
illegal.").
   8Though EIA raises a number of other substantive arguments, e.g., a spend-
ing clause claim, the district court considered them fully and found them to
be without merit, as do we. See District Court Opinion, 675 F. Supp. 2d at
672-77.
16     EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
both sexes," as required by 45 C.F.R. § 106.41(a), is "whether
intercollegiate level participation opportunities for male and
female students are provided in numbers substantially propor-
tionate to their respective enrollments." 44 Fed. Reg. 71, 413,
71,418. EIA argues that the use of this criterion violates Title
IX by "requiring . . . schools where men are more interested
than women in athletics . . . to discriminate against male
student-athletes" and by effectively imposing an "affirmative
action requirement" that mandates preferential treatment for
women. J.A. 287.

   EIA’s argument appears to be based upon the notion that,
because Title IX prohibits intentional discrimination as dispa-
rate treatment, any implementing regulation that is directed
toward disparate impact violates the statute. EIA contends
that the Three-Part Test constitutes a disparate impact stan-
dard that should not be permitted to "trump" Title IX’s prohi-
bition against intentional discrimination, citing the Supreme
Court’s recent decision in Ricci v. DeStefano, 129 S. Ct. 2658,
2675 (2009). However, EIA’s argument both (1) fails to take
into account the statutory language that explicitly permits
consideration of sex-based disparities in Title IX enforcement
actions and (2) mischaracterizes the Three-Part Test as a man-
datory disparate impact standard.

   EIA fails to acknowledge the clear statutory language of
Title IX that allows for some consideration of proportionality
between participation and enrollment. Title IX does not
require proportionality between the percentage of persons of
a particular sex who participate in an activity or program and
the percentage of persons of that sex in the community as a
whole. The provision at issue reads:

     Nothing contained in subsection (a) of this section
     shall be interpreted to require any educational insti-
     tution to grant preferential or disparate treatment to
     the members of one sex on account of an imbalance
     which may exist with respect to the total number or
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION         17
    percentage of persons of that sex participating in or
    receiving the benefits of any federally supported pro-
    gram or activity, in comparison with the total num-
    ber or percentage of persons of that sex in any
    community, State, section, or other area: Provided,
    That this subsection shall not be construed to pre-
    vent the consideration in any hearing or proceeding
    under this chapter of statistical evidence tending to
    show that such an imbalance exists with respect to
    the participation in, or receipt of the benefits of, any
    such program or activity by the members of one sex.

20 U.S.C. § 1681(b) (emphasis added). However, as the plain
language of the provision indicates, the statute does not forbid
seeking such proportionality, and, moreover, as the high-
lighted language makes clear, the statute expressly allows for
consideration of sex-based statistical imbalances in the course
of enforcement proceedings.

   In Cohen v. Brown University, the First Circuit rejected a
similar challenge to Title IX’s regulations. 101 F.3d 155 (1st
Cir. 1996) (hereinafter "Cohen II"). In a suit by female stu-
dent athletes against the university for failure to comply with
Title IX, the university attempted to challenge the substantive
validity of the Three-Part Test. The First Circuit found that
"Title IX, like other anti-discrimination schemes, permits an
inference that a significant gender-based statistical disparity
may indicate the existence of discrimination." Id. at 170-71
(finding that Title IX does not ban "gender-conscious reme-
dies"). The Ninth Circuit has also held that Title IX "does not
bar remedial actions designed to achieve substantial propor-
tionality between athletic rosters and student bodies." Neal v.
Bd. of Tr. of the Cal. State Univ., 198 F.3d 763, 771 (9th Cir.
1999). Like the defendants in those cases, EIA here fails to
show how the Three-Part Test exceeds the permissive bounds
of the statute.

   In addition to its failure to take into account the express
language of Title IX that permits consideration of sex-based
18     EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
disparities, EIA also misconstrues the nature of the regula-
tions themselves. EIA contends that DOE’s Three-Part Test
constitutes a mandatory disparate impact standard that would
violate Title IX. However, this contention is without merit, as
numerous courts have held.

   In Kelley v. Bd. of Tr., Univ. of Ill., the Seventh Circuit
found that the "policy interpretation does not, as plaintiffs
suggest, mandate statistical balancing. Rather the policy inter-
pretation merely creates a presumption that a school is in
compliance with Title IX and the applicable regulation when
it achieves such a statistical balance." 35 F.3d 265, 271 (7th
Cir. 1994). The court in Kelley went on to note that,
"[D]espite plaintiffs’ assertions to the contrary, neither the
regulation nor the policy interpretation run afoul of the dic-
tates of Title IX." Id. at 272. The First Circuit in Cohen II
echoed this rejection:

     [The University’s] talismanic incantation of "affir-
     mative action" has no legal application to this case
     and is not helpful to [its] cause. . . . No aspect of the
     Title IX regime at issue in this case-inclusive of the
     statute, the relevant regulation, and the pertinent
     agency documents-mandates gender-based prefer-
     ences or quotas, or specific timetables for imple-
     menting numerical goals.

101 F.3d 155, 170 (1st Cir. 1996) (citations omitted).

   Moreover, courts have held that the Three-Part Test pro-
vides universities with flexibility in achieving statutory com-
pliance. The Ninth Circuit in Neal found:

     Every court, in construing the Policy Interpretation
     and the text of Title IX, has held that a university
     may bring itself into Title IX compliance by increas-
     ing athletic opportunities for the underrepresented
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION        19
    gender (women in this case) or by decreasing ath-
    letic opportunities for the overrepresented gender.

198 F.3d at 770. As the First Circuit emphasized in its first
opinion in Cohen v. Brown University, "Title IX does not
require that a school pour ever-increasing sums into its ath-
letic establishment." 991 F.2d 888, 898 n. 15 (1st Cir. 1993)
(hereinafter "Cohen I"). The Tenth Circuit further clarified
that "[f]inancially strapped institutions may still comply with
Title IX by cutting athletic programs such that men’s and
women’s athletic participation rates become substantially pro-
portionate to their representation in the undergraduate popula-
tion." Roberts v. Colo. State Bd. of Agric., 998 F.2d 824, 830
(10th Cir. 1993).

   DOE itself has consistently emphasized that its guidance is
meant to provide this kind of flexibility to educational institu-
tions, explaining that the Three-Part Test "furnishes an institu-
tion with three individual avenues to choose from when
determining how it will provide individuals of each sex with
nondiscriminatory opportunities to participate in intercolle-
giate athletics." 1996 Clarification, reprinted at J.A. 413. Fur-
ther, "[i]f a school does not satisfy the ‘substantial
proportionality’ prong, it would still satisfy the three-prong
test if it" can meet one of the remaining prongs. 2003 Clarifi-
cation, reprinted at J.A. 425. EIA’s claim that sex-based bal-
ancing for the purposes of achieving participatory
proportionality violates Title IX has been consistently dis-
missed, as has its contention that the Three-Part Test creates
a mandatory disparate impact requirement. Because EIA fails
to provide support to the contrary, the district court’s dis-
missal of this claim was proper.

                       Equal Protection

  EIA also hypothesizes that the Three-Part Test violates the
equal protection clause of the Fourteenth Amendment by "re-
quiring compliance with an enrollment-based quota" that
20       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
"serves no government purpose." Appellant’s Br. at 40. Rely-
ing on the decisions of the First, Seventh, and Ninth Circuits,
the district court rejected EIA’s argument that the Three-Part
Test is unconstitutional, stating that "every appellate court
that has considered the constitutionality of the proportionality
prong of the Three-Part Test has held that it does not offend
constitutional principles of equal protection." District Court
Opinion, 675 F. Supp. 2d at 671. The district court’s analysis
is sound.

     In Kelley, the Seventh Circuit explained,

       While the effect of Title IX and the relevant regula-
       tion and policy interpretation is that institutions will
       sometimes consider gender when decreasing their
       athletic offerings, this limited consideration of sex
       does not violate the Constitution. . . . There is no
       doubt but that removing the legacy of sexual
       discrimination-including discrimination in the provi-
       sion of extra-curricular offerings such as athletics-
       from our nation’s educational institutions is an
       important governmental objective.

35 F.3d at 271-273; see also Cohen I, 991 F.2d at 900-901
(rejecting Brown University’s equal protection challenge to
the Three-Part Test). The Ninth Circuit in Neal adopted the
reasoning of the First and Seventh Circuits and held that "the
constitutional analysis contained therein persuasively disposes
of any serious constitutional concerns" that might be raised
with respect to the Three-Part Test. 198 F.3d at 772; see also
Boulahanis v. Bd. of Regents, 198 F.3d 633, 639 (7th Cir.
1999) (reiterating Kelley’s holding). EIA’s equal protection
argument has been widely rejected, and this court finds the
reasoning of our sister circuits persuasive.

   To counter this overwhelming rejection of its contentions
by other courts, EIA cites to Parents Involved in Cmty. Sch.
v. Seattle Sch. Dist. No. 1, 551 U.S. 701 (2007), for the propo-
        EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION                 21
sition that any attempt to achieve "balance" or proportionality
in the education context is inappropriate. However, as the dis-
trict court explained, Parents Involved and other race-based
cases furnish no support for EIA’s position. Parents Involved
centered on race-based school assignments and the strict scru-
tiny to which racial classifications are subject. 551 U.S. at
720. The Supreme Court’s analysis in Parents Involved has
little bearing on a case involving sex-based classifications,
which are subject to the lesser standard of intermediate scrutiny.9
Here, EIA concedes the higher degree of scrutiny applied by
the Court in Parents Involved when it notes that the court
rejected balancing as a "compelling interest." Appellant Br.
62. It is far from clear that achieving sex equality in college
athletics is not an important government interest, and EIA
fails to show otherwise.10 Moreover, the nature of collegiate
athletics differs from the school assignments at issue in Par-
ents Involved in part because teams are segregated by sex and
participation opportunities are decided in advance. In Neal,
the court noted that these differences meant that "[t]he para-
digm that has motivated the Supreme Court’s more recent
[racial] reverse-discrimination jurisprudence simply does not
fit the case at bar." 198 F.3d at 773 n.8. EIA fails to provide
any support to the contrary. Accordingly, EIA’s equal protec-
tion claim, like its claim based on Title IX itself, was properly
dismissed.
  9
    See Adkins v. Rumsfeld, 464 F.3d 456, 468 (4th Cir. 2006) ("A statute
that explicitly classifies people based on sex is subject to intermediate
scrutiny, which means ‘it must be established at least that the challenged
classification serves important governmental objectives and that the dis-
criminatory means employed are substantially related to the achievement
of those objectives.’") (quoting Nguyen v. INS, 533 U.S. 53, 60 (2001)).
   10
      Seemingly in an effort to move its equal protection claim into the
realm of strict scrutiny, EIA attempts to argue that its members’ "associa-
tional rights" under the First Amendment have been harmed by the Three-
Part Test. However, EIA can cite to no authority for applying First
Amendment case law in this context. Thus, the district court properly
rejected this argument. District Court Opinion, 675 F. Supp. 2d at 672-73.
22      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
                                    V.

   EIA also argues that the district court erred in rejecting its
claims that publication of the Three-Part Test was procedur-
ally flawed and its efficacy therefore fatally undermined.
Among the procedural flaws that EIA complains of are the
fact that the Three-Part Test did not undergo APA notice and
comment review and lacked presidential approval as man-
dated by Title IX.11 We conclude that the district court prop-
erly dismissed EIA’s procedural claims.

                     APA Notice and Comment

   EIA claims that DOE’s Three-Part Test is procedurally
invalid because neither the 1979 Policy Interpretation nor the
DOE’s subsequent clarifications underwent the notice and
comment procedures prescribed by the APA, 5 U.S.C. § 553.
The district court found that neither the 1979 Policy Interpre-
tation nor the later clarifications were subject to the APA’s
notice and comment requirements because they were "inter-
pretative guidelines" and "did not create new rights, impose
new obligations, or change the existing law." District Court
Opinion, 675 F. Supp. 2d at 677 (citing Chen Zhou Chai v.
Carroll, 48 F.3d 1331, 1340 (4th Cir. 1995)).
  11
     Though it is somewhat difficult to glean its argument, EIA also
appears to challenge the procedural validity of the Three-Part Test due to
HEW’s failure to comply with the "laying-before" requirement of the Gen-
eral Education Provisions Act (GEPA), 20 U.S.C. § 1232(d)(1). That pro-
vision required final HEW regulations to be presented to Congress, whose
disapproval could prevent the regulation from taking effect. 20 U.S.C.
§ 1232(d)(1). In any event, EIA concedes, albeit inartfully, that HEW
carefully considered the requirements imposed by GEPA and found that
they did not apply to its 1979 Policy Interpretation. Reply Br. 21. See also
Letter from Patricia Roberts Harris, Secretary of Health, Education, and
Welfare, to the Honorable William D. Ford, Chairman, Subcommittee on
Postsecondary Education, Committee on Education, House of Representa-
tives (Feb. 11, 1980), reprinted at J.A. 388-89 (explaining HEW’s reason-
ing for not presenting the interpretation to Congress). We find EIA’s
argument with respect to GEPA to be without merit.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION        23
   At the time the 1979 Policy Interpretation went into effect,
the agency noted that it "represent[ed] [HEW’s] interpretation
of the intercollegiate athletic provisions of Title IX . . . and
its implementing regulation." 44 Fed. Reg. 71,413 (emphasis
added). Both the 1979 Policy Interpretation and the subse-
quent policy clarifications were intended to provide "addi-
tional guidance on the requirements for compliance with Title
IX." 44 Fed. Reg. 71,413 (emphasis added).

   EIA contends that the 1979 Policy Interpretation and the
subsequent clarifications amended the regulations, but it
utterly fails to provide support for this contention. As the dis-
trict court appropriately noted, "[a]n interpretive guideline
does not ‘become an amendment merely because it supplies
crisper and more detailed lines than the authority being inter-
preted.’" District Court Opinion, 675 F. Supp. 2d at 677
(quoting American Mining Congress v. Mine Safety & Health
Admin., 995 F.2d 1106, 1112 (D.C. Cir. 1993)). In NWCA, the
D.C. Circuit regarded DOE’s Three-Part Test as "interpretive
guidelines that the Department was not obligated to issue in
the first place." 366 F.3d at 940. As a result, the court there
found that the policies were not subject to notice and com-
ment requirements. EIA’s claims regarding procedural flaws
due to lack of notice and comment similarly fail here.

                    Presidential Approval

   EIA also contends that the Three-Part Test is procedurally
invalid because it was not approved by the President. As
described in Part I supra, 20 U.S.C. § 1682 provides in part
that any "rule, regulation, or order" issued by a federal agency
to effectuate Title IX must be approved by the President in
order to become effective. Consistent with this requirement,
President Ford signed the Title IX regulations promulgated by
HEW in 1975. EIA contends that the 1979 Policy Interpreta-
tion, including the Three-Part Test, is invalid because it
lacked similar presidential approval. The district court cor-
rectly rejected this contention as meritless.
24     EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
   As with the APA’s notice and comment requirements,
courts have held that the requirement of presidential approval
does not apply to the issuance of interpretive guidelines. See,
e.g., Cohen v. Brown Univ., 879 F. Supp. 185, 199 (D. R.I.
1995), rev’d in part on other grounds, 101 F.3d 155 (1st Cir.
1996) (holding that the 1979 Policy Interpretation "need not
be approved by the President in order to become effective,"
as it "is not a rule, regulation, or order"). EIA’s efforts, more-
over, to corral the full range of agency action into the catego-
ries that require presidential approval fail to grasp long-
standing conceptions of administrative law and are without
merit. See, e.g., United States v. Mead Corp., 533 U.S. 218,
228 (2001) (noting that "agencies charged with applying a
statute necessarily make all sorts of interpretive choices"). We
find the reasoning of these courts persuasive, and find that
EIA’s argument with regard to procedural invalidity of the
Three-Part Test due to lack of presidential approval also fails.
The district court properly rejected EIA’s procedural claims,
and this court finds no reason to disturb that judgment.

                               VI.

   Finally, EIA asserts both state and federal claims against
JMU. With respect to state law, EIA alleges that JMU vio-
lated the Virginia Freedom of Information Act by "working in
secret" to eliminate athletic teams and violated other state
laws by making the decision to eliminate teams "for the
express purpose of attaining enrollment proportionality." J.A.
295. EIA claims JMU violated federal law in the following
ways: (1) that JMU violated the Equal Protection Clause by
eliminating ten athletic teams to comply with the Three-Part
Test; (2) that JMU violated its members’ substantive and pro-
cedural due process protections by eliminating the ten teams
in order to comply with the Three-Part Test; and, finally, (3)
that JMU violated Title IX by eliminating ten athletic teams,
which resulted in both a participation and scholarship gap, in
violation of the Three-Part Test. The district court properly
         EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION                      25
dismissed the claims against the JMU defendants, and we
affirm for the following reasons.

                            State Law Claims

   The district court dismissed EIA’s state law claims as barred
by the Eleventh Amendment. The Eleventh Amendment
provides that "the judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced
or prosecuted against one of the United States by Citizens of
another State or by Citizens or Subjects of any Foreign State."
U.S. Const. amend. XI.12 Courts have held this immunity to
extend to "state agents and state instrumentalities." Regents of
Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997). Though there are
several well-established exceptions to this jurisdictional bar,13 as
the district court noted, "None of the established exceptions . .
. permit private citizens to bring suit against state officials for
injunctive or declaratory relief designed to remedy violations of
state law." District Court Opinion, 675 F. Supp. 2d at 679. See
Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 106
(1984) (holding an exception to Eleventh Amendment immunity
"inapplicable in a suit against state officials on the basis of state
law"); see also Antrican v. Odom, 290 F.3d 178, 187 (4th Cir.

   12The Eleventh Amendment, though without express language to this
effect, has been interpreted to bar suits brought by a citizen against his
own state. See Bragg v. W. Va. Coal Ass’n, 248 F.3d 275, 291 (4th Cir. 2001)
(citing Litman v. George Mason Univ., 186 F.3d 544, 549 (4th Cir. 1999);
Hans v. Louisiana, 134 U.S. 1, 10-15 (1890)).
   13See, e.g., Seminole Tribe v. Florida, 517 U.S. 44, 59 (1996) (holding
that Congress may abrogate a state’s immunity pursuant to its enforcement
power under § 5 of the Fourteenth Amendment); Ex parte Young, 209 U.S.
123 (1908) (holding that the Eleventh Amendment does not prevent private
individuals from bringing suit against state officials for prospective injunctive
or declaratory relief for ongoing violations of federal law); United States v.
Texas, 143 U.S. 621, 644-45 (1892) (holding that the United States may bring
suit against a state to enforce compliance with federal law).
26      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
2002) (finding that the Ex parte Young exception "does not
apply to actions against State officials seeking to compel their
compliance with State law").

   To overcome this bar, EIA contends that "§ 1988(a) ‘feder-
alizes’ state-law doctrines into EIA’s federal cause of action
under 28 U.S.C. § 1343 and 42 U.S.C. § 1983." Appellant Br.
25. EIA argues that § 1988(a) incorporates Virginia’s Human
Rights Act into EIA’s § 1983 claim against state officers.
Without specifying which elements are missing from the fed-
eral law that state law could provide, EIA maintains that
"[s]tate law supplies elements to EIA’s § 1983 claims."
Appellant Br. 25. EIA fails to offer support for this proposition,14
but we need not decide the issue here, as it is not squarely
before us. Therefore, we affirm the district court’s dismissal
of EIA’s state law claims.

                            Equal Protection

   EIA next alleges that JMU’s decision to eliminate certain
men’s athletic teams violated the equal protection rights of
male athletes with respect to participation. The district court
rejected this argument, noting that JMU’s "eliminations were
made in an attempt to comply with the requirements of Title
IX," a reason that two other circuit courts had found sufficient
  14
     The cases cited by EIA are of no avail. In Bragg v. West Virginia Coal
Ass’n, this court rejected plaintiffs’ argument attempting to enforce federal
law in a suit against state officers. 248 F.3d 275, 295 (4th Cir. 2001) ("By
giving States exclusive regulatory control through enforcement of their
own approved laws, Congress intended that the federal law establishing
minimum national standards would "drop out" as operative law and that
the State laws would become the sole operative law."). In Antrican v.
Odom, this court found that the Eleventh Amendment did not bar plain-
tiffs’ claim in a suit against state officers enforcing a state Medicaid pro-
gram, but did so on the grounds that federal standards continued to be
"directly applicable." 290 F.3d 178, 187-88 (4th Cir. 2002). Neither of
these cases is relevant to EIA’s arguments attempting to enforce state law
against state officers or to demonstrate how state law might provide ele-
ments to its federal claims.
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION       27
to reject similar claims. District Court Opinion, 675 F. Supp.
2d at 680 (citing Kelley, 35 F.3d at 272; Miami Univ. Wres-
tling Club v. Miami Univ., 302 F.3d 608, 614 (6th Cir. 2002)).

   Arguing that the district court’s reliance on the Kelley and
Miami Univ. Wrestling Club decisions is misplaced, EIA
appears to contend that, even if the Title IX regulations are
valid on their face, JMU’s implementation of them violated
equal protection. However, EIA fails to provide any support
for its as-applied challenge other than to claim that JMU has
established an impermissible quota, a claim that has been
roundly rejected by other courts, see Part IV.A-B supra.

   In order to survive a motion to dismiss an equal protection
claim, a plaintiff must plead sufficient facts to demonstrate
plausibly that he was treated differently from others who were
similarly situated and that the unequal treatment was the
result of discriminatory animus. Morrison v. Garraghty, 239
F.3d 648, 654 (4th Cir. 2001); see also Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 560-61 (2007). Here, EIA has failed
to make sufficient allegations with respect to either element.

   Other courts have relied on the intent element to dismiss
similar claims in the past. In Miami Univ. Wrestling Club, the
Eighth Circuit noted, "Only if Title IX, its regulations or the
Policy Interpretation are unconstitutional . . . could we hold
that Miami’s compliance with the law and the regulations is
unconstitutional." 302 F.3d at 614. Here, JMU made its deci-
sion to cut the teams in order to comply with the Three-Part
Test. As such, EIA fails to plead facts plausibly identifying
any discriminatory intent on the part of the university decision
makers.

   Moreover, to avoid dismissal of its claim, EIA must plead
sufficient facts to show, plausibly, that JMU treated male ath-
letes differently from female athletes. While JMU relied on
sex in making its decision about which teams to cut, its efforts
were an attempt to bring athletic participation in line with the
28     EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
student body population. As such, although more male ath-
letes might have been affected by the cuts, the result was to
ensure that the student body as a whole was "substantially
equally" represented in the availability of opportunities for
athletic participation.

   EIA argues that the student body is not the appropriate pool
against which to compare athletic participation; rather, it con-
tends such comparisons should be made with respect to inter-
est. However, in affirming the district court’s denial of EIA’s
motion for preliminary injunction, we found that "[c]ourts
have consistently rejected EIA’s underlying claim that equal
opportunity under § 86.41 should be tied to expressed interest
rather than actual participation." Equity in Athletics, 291 Fed.
Appx. at 523. We unhesitatingly make clear our endorsement
of this principle. As the First Circuit explained in Cohen II,
"[i]nterest and ability rarely develop in a vacuum; they evolve
as a function of opportunity and experience." 101 F.3d at 179.
See also Neal, 198 F.3d at 767 (finding that an approach that
ties interest to opportunity is "fundamentally inconsistent with
the purpose of Title IX"). EIA’s attempts to shift the focus of
this long-standing inquiry into proportionality are unpersua-
sive.

   Because EIA fails to provide any support for its equal pro-
tection challenge to JMU’s decision to eliminate ten athletic
teams, we affirm the district court’s dismissal of that claim.

                          Due Process

   EIA also claims that JMU violated the substantive and pro-
cedural due process rights of the student-athletes on the teams
chosen for elimination. However, because EIA fails to iden-
tify a specific liberty or property interest that student-athletes
were deprived of as a result of JMU’s actions, we affirm the
district court’s dismissal of this claim.

  In order to make out either a substantive or procedural due
process claim, a plaintiff must allege sufficient facts to sup-
        EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION                29
port a finding that the student-athletes "were deprived of life,
liberty, or property, by governmental action." Beverati v.
Smith, 120 F.3d 500, 502 (4th Cir. 1997). A protected prop-
erty interest cannot be created by the Fourteenth Amendment
itself, but rather must be created or defined by an independent
source. See Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972);
Tri-County Paving, Inc. v. Ashe County, 281 F.3d 430, 436
(4th Cir. 2002). In order to have a property interest in a bene-
fit, a person must have more than a mere "unilateral expecta-
tion of it" or "abstract need or desire for it." See Roth, 408
U.S. at 577.

   The district court found that EIA failed to offer any support
for its claim that a property interest in "continued participa-
tion in intercollegiate athletics exists" under state law. District
Court Opinion, 675 F. Supp. 2d at 680. As the district court
noted, other courts have addressed this issue and have consis-
tently held that "the interest of the student athletes in partici-
pating in intercollegiate sports was not constitutionally
protected." Colo. Seminary v. Nat’l Collegiate Athletic Ass’n,
570 F.2d 320, 321 (10th Cir. 1978); see also Neosho Cmty.
Coll., 741 F. Supp. 854, 861 (D. Kan. 1990). On appeal, EIA
challenges the district court’s conclusion, but the cases it cites
are inapposite, relying, by and large, on contract theories.
Though individual athletes could have contract claims with
respect to lost scholarships,15 EIA fails to show how these
cases have established a property interest in intercollegiate
athletic participation.

   EIA fails both to address this long-standing body of prece-
dent in its briefs and to provide support for its preferred out-
come. Accordingly, we conclude the district court properly
dismissed EIA’s due process claims against JMU.
  15
    This issue is not before the court, as EIA makes no due process claims
with respect to lost scholarships; JMU did not eliminate scholarships for
athletes on the teams that were cut.
30     EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
                            Title IX

   EIA argues in the alternative that JMU’s actions violated
the Three-Part Test and Title IX in that JMU "overdid its
elimination of male athletes." Appellant’s Br. 70. EIA alleges
that in the 2007-08 academic year, as a result of JMU’s cuts,
"men became the under-represented gender in JMU athletics,
by 2%, which represents 17 male athletic slots." Appellant’s
Br. 17. Because of this lack of exact proportionality, EIA
claims, JMU ultimately "violat[ed] the Three-Part Test to the
extent that it has any lawful effect." J.A. 296. This contention
misses the mark.

   According to figures submitted by EIA, men made up
39.1% of JMU’s undergraduate population, but only 37.1% of
the university’s athletes in 2007-08. J.A. 455. However,
EIA’s figures are inconsistent with those collected by DOE.
Contrary to EIA’s assertions, the record demonstrates that, for
the 2007-08 academic year, 37.98% of athletic spots at JMU
were allocated to men (320 female athletic slots and 196 male
athletic slots), whereas men constituted 39.13% of the total
student body (10,608 women and 6,820 men). J.A. 311. Based
on these figures, men were only "underrepresented" by
1.15%, and not two percent as claimed by EIA.

   Notwithstanding EIA’s mistaken calculations, the district
court correctly noted that the gap created by JMU’s attempts
to comply with the proportionality prong of the Three-Part
Test, regardless of whether it was one or two percent, was
insufficient by itself to establish a violation under Title IX, as
the DOE has expressly noted that determinations of what con-
stitutes "substantially proportionate" under the first prong of
the Three-Part Test should be made on a case-by-case basis.
1996 Clarification, reprinted at J.A. 415 ("Because this deter-
mination [of substantial proportionality] depends on the insti-
tution’s specific circumstances and the size of its athletic
program, [DOE] makes this determination on a case-by-case
basis, rather than through use of a statistical test."). Moreover,
       EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION        31
as the district court noted, other courts that have addressed the
issue have found educational institutions to be in compliance
with Title IX where the sex disparity was similar to that
alleged by EIA. See, e.g., Boulahanis, 198 F.3d at 639 (find-
ing substantial proportionality where the number of male ath-
letes was within three percentage points of enrollment
following the elimination of men’s soccer and wrestling);
Miami Univ. Wrestling Club, 302 F.3d at 614 (noting success-
ful Title IX compliance where the number of female athletes
was within two percentage points of the number of female
students).

  EIA provides no support for its contention that a disparity
as low as 2% (and, according to the record, not much above
1%) is substantially disproportionate as a matter of law. As
such, we affirm the district court’s dismissal of this claim.

   EIA also alleges that JMU created "a further and larger
admitted gap in scholarship proportionality" as a result of its
cuts, in violation of DOE policies. Appellant’s Br. at 73.
Claiming that the difference in athletic participation created
an 11.94% disparity between male and female athletic schol-
arships, EIA contends that "JMU was $1.3 million away from
having its female scholarships fall within 1.0 percent of
women’s athletic participation." Id. EIA calls for retroactive
payments under Title IX, arguing that JMU’s cuts created this
disparity. Though the district court failed to reach the merits
of this claim, it is plain that EIA’s argument fails for several
reasons.

   First, EIA cites to no authority for the proposition that a
scholarship allocation disparity of no more than one percent
is required by DOE policy. As with the participation gap,
DOE has not specified a magic number at which substantial
proportionality is achieved. See 1996 Clarification, reprinted
at J.A. 415 (noting, in the course of discussing participation
opportunities, that "in some circumstances it may be unrea-
sonable to expect an institution to achieve exact proportional-
32      EQUITY IN ATHLETICS, v. DEPARTMENT OF EDUCATION
ity"). Second, EIA fails to address whether and how this gap
has changed in the years since the initial cuts were made.
There is no dispute that some of the scholarship funds in
2007-08 went to "pay scholarships to former athletes on dis-
continued teams." Reply Br. 38. However, that need would
have been eliminated as those students graduated, no doubt
reducing the scholarship gap created after the cuts were ini-
tially made.

   Finally, while the 11.94% disparity in scholarship alloca-
tion cited by EIA appears more substantial than the participa-
tion gap, the figure is based on the number of athletic slots at
JMU, and not the number of individual athletes. For the 2007-
08 academic year, for example, whereas each male athlete
participated on only one team, a number of women athletes
participated on more than one team such that there were actu-
ally only 240 individual female athletes compared to 196
male athletes. J.A. 311-313. Based on the 240 actual female
athletes—as opposed to female athletic slots—at JMU,
women only received 4.10% fewer scholarship dollars than
men.16 When calculated using individual athletes, the scholar-
ship gap is substantially smaller than that claimed by EIA.

                                  VII.

   The district court’s dismissal of EIA’s constitutional, statu-
tory, and procedural claims against DOE and JMU was
entirely proper. Accordingly, the judgment of the district
court is

                                                          AFFIRMED.
  16
     According to statistics collected by DOE for 2007-08, female athletic
teams received 50.94% of athletics-related student aid at JMU. J.A. 313.
Based on the actual number of female athletes (240) and not female ath-
letic slots (320), female athletes represented 55.04% of the total student
athletes at JMU in 2007-08. J.A. 311. 55.04% – 50.94% = 4.10%.